81 So. 3d 643 (2012)
DEPARTMENT OF REVENUE, o/b/o Latasha S. CRUMBLY, Appellant,
v.
Barrington W. HIBBERT, Jr., Appellee.
No. 1D11-5432.
District Court of Appeal of Florida, First District.
March 13, 2012.
Pamela Jo Bondi, Attorney General, Toni C. Bernstein, Senior Assistant Attorney General, Child Support Enforcement Bureau, Tallahassee, for Appellant.
Barrington W. Hibbert, Jr., Appellee.
PER CURIAM.
REVERSED and REMANDED. See Dep't of Revenue ex rel. Sherman v. Daly, 74 So. 3d 165 (Fla. 1st DCA 2011).
DAVIS, THOMAS, and RAY, JJ., concur.